                  IN THE UNITED STATES DISTRICT COURT
                      FOR THE DISTRICT OF MONTANA
                           MISSOULA DIVISION

 CURT SIMPSON,                                    CV 19–209–M–DLC–KLD

                      Plaintiff,
                                                           ORDER
         vs.

 ROCKY MOUNTAIN OIL, LLC, d/b/a
 HOLIDAY STATION STORE,

                      Defendant.

       Pursuant to the parties’ Joint Stipulation of Dismissal with Prejudice (Doc.

13),

       IT IS ORDERED that this action is DISMISSED WITH PREJUDICE, the

parties to bear their own costs and attorneys’ fees.

       DATED this 31st day of March, 2020.
